EXHIBIT 23 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in Registration Statement (No. 33-44421) on Form S-8 of DeVry Inc. of our report dated July 8, 2010, relating to the financial statements and supplemental schedule of the DeVry Inc. Success Sharing Retirement Plan, which appears in this Annual Report on Form 11-K of the DeVry Inc. Success Sharing Retirement Plan for the year ended December 31, 2009. /s/ McGladrey & Pullen, LLP McGladrey & Pullen, LLP Deerfield, Illinois July 8, 2010 19
